Title: General Orders, 15 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Tuesday April 15th 1783
                            Parole Amsterdam.
                            Countersigns Boston-- Charlestown
                        
                        For the day tomorrow Major Trescot
                        B.Q. Mr 3d Massa. Brigade
                        For duty tomorrow 3d Massachusetts regiment.
                        Ensign Herring of the 1st Newyork regiment was tried by the General Courtmartial of which Colonel H. Jackson
                            is president, "for Embezling or misapplying part of the sum or the value thereof due Captn Bleekers Company for the month
                            of January last, and acquitted.
                        The General approves Ensign Herrings acquittal—He is released from his Arrest.
                        Jeremiah Allen a Drummer of the 8th Massachusetts regiment was tried by the same General Courtmartial for
                            stealing a number of shirts & blanketts out of the public store at Newburgh on the night of the 24th of march last,
                            convicted and sentenced to receive one hundred lashes on his naked breech, to be inflicted at four different
                            periods—Twenty five at each period—Fifty in front of the 2d, twenty five in front of the 1st and the remaining twenty five
                            in front of the 3d Massachusetts Brigades.
                        The General approves the sentence and directs it to be carried into execution.
                    